Mr. Justice Wole
delivered the opinion of the court.
Appellants claimed the right to administer the estate of Dominga Butler as brothers and sisters of the deeedent, setting up that they were her only heirs. After some preliminary proceedings which it is Unnecessary to review, the court decided substantially that the appellants had no right to administer, because there was a prima facie valid will in existence in which the appellants were not mentioned as heirs. Two of them -were in fact mentioned as legatees. While it is true that a suit was pending to annul such a will, the appellants were claiming the administration as a matter of right as they consider themselves as heirs if the will is null. When, however, a man leaves a will and names an executor therein the executor is the person who must act. The natural heirs, brothers and sisters of the decedent, have no right to ask for the administration of the property to the exclusion of the executor, until his appointment was in some way annulled or his refusal to act is shown.
*206The court refused also to entertain the application because of lack of certain necessary allegations, and in this the court was justified. The appellants filed a motion for reconsideration in which they attempted to cure the deficiencies, but which the court had a discretion to ■ deny. A motion for reconsideration is not the proper way to remedy deficiencies or informalities. Even if there had been some valid offer to amend, we think the court was justified in refusing to allow the amendment because of the lack of a fundamental right in petitioners as we have already outlined.
The order must be

Affirmed.

Chief Justice Hernández and Justices del Toro-, Aldrey and Hutchison concurred.